DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered. 
Status of Claims
This office action considers claims 1-9 and 18-28 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claims 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
plurality of interleaved layers each extending along a lateral direction, the plurality of interleaved layers comprising at least two layers of different materials stacking along a vertical direction over a substrate; and a central marking structure that divides a marking area into a first marking sub-area farther from a device area and a second marking sub-area closer to the device area, a first pattern density of the first marking sub-area being higher than or equal to a second pattern density of the second marking sub-area, wherein the central marking structure is a single stack consisting of the plurality of interleaved layers.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a marking pattern for controlling a trimming rate of a photoresist trimming process in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, plurality of interleaved layers each extending along a lateral direction, the plurality of interleaved layers comprising at least two layers of different materials stacking along a vertical direction over a substrate; and a central marking structure that divides a marking area into a first marking sub-area farther from a device area and a second marking sub-area closer to the device area, a first pattern density of the first marking sub-area being higher than or equal to a second pattern density of the second marking sub-area, wherein the central marking structure is a single stack consisting of the plurality of interleaved layers. Hence, Claim#1 and 11 are allowable. 

The following is a statement of reasons for allowance for claim 18. 
The prior art of record fails to disclose and would not have rendered obvious: “....
……. 
marking structures having a same height above a stack structure, and each of the marking structures comprising consisting of a plurality of interleaved layers, the plurality of interleaved layers of one of the marking structures being disconnected from the plurality of interleaved layers of another one of the marking structures, and the plurality of interleaved layers comprising at least two layers of different materials stacking along a vertical direction over a substrate.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a marking pattern for controlling a trimming rate of a photoresist trimming process in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, marking structures having a same height above a stack structure, and each of the marking structures comprising consisting of a plurality of interleaved layers, the plurality of interleaved layers of one of the marking structures being disconnected from the plurality of interleaved layers of another one of the marking structures, and the plurality of interleaved layers comprising at least two layers of different materials stacking along a vertical direction over a substrate. Hence, Claim#18 are allowable.

The following is a statement of reasons for allowance for claim 27. 
The prior art of record fails to disclose and would not have rendered obvious: “....
……. 
at least one second marking structure, and a central marking structure between the at least one first marking structure and at least one second marking structure, wherein the central marking structure is a single stack consisting of a plurality of interleaved layers, each of the plurality of interleaved layers extends in a lateral plane.” as recited in claim 27 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a marking pattern for controlling a trimming rate of a photoresist trimming process in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, at least one second marking structure, and a central marking structure between the at least one first marking structure and at least one second marking structure, wherein the central marking structure is a single stack consisting of a plurality of interleaved layers, each of the plurality of interleaved layers extends in a lateral plane.. Hence, Claim#27 are allowable.
The most relevant prior art of references LU et al. (US PGpub: 2017/0358594 A1), in FIG. 1-21 and Paragraph [0030]-[0151]), in view of in view of LEE et al. (US PGpub: 2016/016368 A1), in FIG. 12A-12G and Paragraphs [0133]-[0146]), substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, 18 and 27 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 1, 11 and 21 is deemed patentable over the prior art.
Claims 2-9, 19-26 and 28 are allowed as those inherit the allowable subject matter from claim 1 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828